Title: To James Madison from Hugh Lennox, Sr., 9 August 1806
From: Lennox, Hugh, Sr.
To: Madison, James



Sir,
Kingston Augt. 9th. 1806.

I had the honor of writing you the 4 & 17 July to which beg to be refered.  An embargo on foreign vessels laid on the 25th. Ulto. previous to the sailing of the July fleet was in consequence of some French Squadrons having appeared in these seas.  It is expected to be taken off tomorrow.
But few impressments of American Seamen in this port have taken place since my last, and those on application immediately liberated.  A fortnight ago I applied for several, and this morning received from the Admiral the enclosed letters which I send for your information.  Captain Dashwoods letter to Adml. Dacres, corroborates what I noticed in mine of the 4 June.  These American protections purchased at market, does much injury and lessens the weight of application for real Americans, and that too of the influence of my Public situation.  I shall hower pursue my purpose of doing all in my power, by every discreet and prudent measure, to the best of my Judgement.
I shall make up my accounts at the close of the quarter, as formerly noticed, but these will be nothing but the expence of Stationary office rent and some triffles.  As hitherto no expence incurred by distressed Seamen stands against the United States, men of that description having been generally provided for by procuring them berths to the UStates on wages.
I beg leave to submit to you the Copy of a letter I have wrote to William Littlejohn Esq. of Edenton North Carolina.  If the abuse herein pointed out can be corrected, either by the State, or General Government, it will be well.  I have done what I deem my duty.
I expressed a wish to possess the Laws of the United States.  This might be useful sometimes in my public situation particularly in claims when American vessels are detained.  A constant line of Intercourse is carried on, between the Contractors here and Mess. of Alexandria, that will afford you opportunities of forwarding to me, any instructions or advices you may be pleased to honor me with.  I am with all due respect & esteem Sir, your Most Obt. Huml. Servt.

Hugh Lennox

